Mayham, P. J.
I am of opinion that the order in this case, made upon the decision of the general term of this court, which was handed down on the 30th of November, 1891, should show that that decision was made upon questions of law only. The conclusion reached by the justice delivering the prevailing opinion was upon the consideration of the questions of law raised and involved in the case, and not upon any determination of any disputed question of fact, or in the exercise of any discretionary power vested in the court. The order designated as No. 1 in the moving papers should stand as the order of the court.